Douglas, J.,
concurring in part and dissenting in part. I concur with the majority in affirming the court of appeals on the prejudgment interest issue. I respectfully dissent as to the attorney fees issue.
In Motorists Mut. Ins. Co. v. Brandenburg (1995), 72 Ohio St.3d 157, 648 N.E.2d 488, we said, at the syllabus, that “[a] trial court has the authority under R.C. 2721.09 to assess attorney fees based on a declaratory judgment issued by the court. The trial court’s determination to grant or deny a request for fees will not be disturbed, absent an abuse of discretion.” In the case at bar, the trial court awarded attorney fees in the amount it cost the Landises to recover from their own insurance carrier what was due them pursuant to their underinsured motorist coverage. To allow them, as the majority apparently does, less than what they paid to obtain what was owed to them results in the Landises’ being left less than whole. It is, indeed, a curious world in which we live. Buy insurance; have coverage denied; sue your company; win at the trial court, the court of appeals, and the Supreme Court levéis; have attorney fees case law on your side; yet be awarded attorney fees in a sum less than what you paid attorneys to obtain the coverage you contracted for. Confucius said: “Do to *344every man as you would have him do to you; and do not unto another what you would not have him do to you.” The International Dictionary of Thoughts (1969) 329. Maybe, somehow, the Landises will understand.
F.E. Sweeney, J., concurs in the foregoing opinion.